DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 2, 4 and 7, the claims recite “pre-chop”, “pre-grind” (claim 2) or “grinding mill” (claims 4 and 7) in describing the “pre-treatment device (15)”.  However, claim 1 recites the “pre-treatment device (15)” comprises a “shredder”.  It is not clear whether claims 2, 4 and 7 are intending to provide an additional treatment step (e.g. an additional step beyond “shredding”) or whether these claims are further specifying a particular type of shredding (i.e. these recitations are narrower in scope than the word “shredding” in some unclear manner) or whether these words are essentially intended to be synonyms with each other.  It is further noted that if the words are synonyms, the claims would fail to further limit the claim from which they depend.  Appropriate correction and/or clarification is required.   Claims 8 and 9 are rejected as dependent claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkmann et al. (US 4,013,745).
Regarding claim 11, Brinkmann et al. teach a method of online recovery in an extrusion line of a film/foil made of a plastic material (Abstract; Figure 1; col. 1, lines 6-11; col. 3, lines 58-63) comprising cutting, with a cutting device, trimmings, shaped as side portions, from the film/foil made of the plastic material leaving a forming device of said film/foil (Abstract; Figures 1 and 2 (1) (1a) (2) ; col. 3, line 58-col. 4, line 9); conveying said trimmings leaving said cutting device (Figure 1 (1a) (5) (8); col. 4, lines 2-9); treating said trimmings inside an extruder/screw press (4); dosing and feeding granules for formation of the film/foil made of the plastic material in said extruder, said extruder and a dosing and feeding device of the granules being upstream of said forming device (Figure 1 (8) (9) (10) (11) (12) (13) (14); col. 4, lines 10-32), further comprising a step of pre-treating  the trimmings obtained from cutting the side portions of said film upstream of producing the film/foil in the extruder (Figure 1 (7); col. 4, lines 18-30).
As to claim 12, Brinkmann et al. teach the step of pre-treating comprises pre-chopping/pre-grinding the trimmings (Figure 1 (7); col. 4, lines 18-30).
As to claim 13, Brinkmann et al. teach the step of pre-treating is performed in line (as opposed to offline) with producing the film made of the plastic material (Figure 1 – continuous process that feeds the edge trimmings to be pre-treated/pre-chopped/pre-grinding/shredded for use in the film extruder).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) as set forth in the published application (US 2021/0078208) in view of either one of Starlinger-Huemer et al. (US 2005/0082402) or Bacher et al. (US 5,526,991).
Regarding claim 1, AAPA teaches a plant for online recovery of trimmings in an extrusion line of a film made of a plastic material (Figure 2; paragraphs [0001]-[0008] and [0038]) comprising: a cutting device, configured to cut trimmings shaped as side portions, from the film made of the plastic material leaving a forming device configured to form said film (Figure 2 (11); paragraph [0021]); a conveying apparatus configured to convey said trimmings, said apparatus being positioned downstream of said cutting device (Figure 2 (14); paragraph [0021]); an extruder configured to treat said trimmings (Figure 2 (16); paragraph [0028]); a dosing and feeding device configured to dose and feed granules for formation of the film made in said extruder, said extruder and said dosing and feeding device being positioned upstream of said forming device (Figure 2 (17)); and  a pre-treatment device configured to pre-treat the trimmings of said film conveyed to said pre-treatment device by said conveying apparatus (Figure 2 (24) (25); paragraphs [0021], [0022]).
AAPA don’t teach the pre-treatment device is provided at an inlet of said extruder, said pre-treatment device comprising a shredder positioned coaxially with respect to said extruder.
However, each of Starlinger-Huemer et al. (Figures 1-4; paragraphs [0002], [0003], [0011], [0014], [0015], [0019], [0026] and [0027]) and Bacher et al. (Abstract; Figures 1-6; col. 1, lines 10-col 2, line 14; col. 3, line 16-col. 4, line 67) teach analogous systems wherein the plastic material is pretreated/shredded/milled/ground at an inlet of the extruder with a shredder/mill/grinder positioned coaxially with respect to the extruder.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of AAPA and either one of the secondary references and to have located the pre-treatment/mill/shredder at an inlet of the extruder of AAPA and to have positioned it to be coaxial with respect to the extruder, as suggested by either one of the secondary references, for the purpose, as suggested by the references of enabling grinding/shredding/milling of the scrap material in an effective, simple and efficient manner that eliminates extra equipment (Starlinger-Huemer et al. – paragraphs [0011], [0014] and [0015]; Bacher et al. – col. 1, lines 10-34).  In the combination, the mill/shredder/grinder design of the secondary references is utilized in the recycling system set forth in AAPA in order to move the mill shown in Figure 2 of AAPA from its remote location to the inlet location of screw (16) such that elements (26) and (27) shown in Figure 2 of AAPA can be substantially eliminated.   
As to claim 2, the pre-treatment equipment chops/grinds the trimmings as set forth above. The reason to combine the references is the same as that set forth above.
As to claim 3, the combination suggests locating the pre-treatment/shredding/milling device of the secondary references in line with the extruder, the dosing and feeding device and the forming device of the system shown in Figure 2 of AAPA. In the combination, the mill/shredder design of the secondary references is utilized in the recycling system set forth in AAPA in order to move the mill shown in Figure 2 of AAPA from its remote location to the inlet location of screw (16) such that elements (26) and (27) shown in Figure 2 of AAPA can be substantially eliminated in a manner suggested by the secondary references. The reason to combine the references is the same as that set forth above.
As to claim 4, the pre-treatment equipment of the secondary references is understood to be a grinding mill/shredder as set forth above. The reason to combine the references is the same as that set forth above.
As to claim 5, the combination suggests connecting the pre-treatment device/shredder of the secondary references directly to the extruder (16) of AAPA as set forth above. The reason to combine the references is the same as that set forth above.
As to claim 6, Starlinger-Huemer et al. (Figure 1 (2) (13); Figure 3 (30) (33)) and Bacher et al. (Figure 1 (6) (39)) suggest the connection as claimed and use a same or two different motors.  Further, the combination suggests inlets for feeding granules or trimmings (e.g. Figure 2 of AAPA (17) or (28)).  The reason to combine the references is the same as that set forth above.
As to claim 7, the shredding/grinding/milling structures of each of Starlinger-Huemer et al. (Figures 1-4) and Bacher et al. (Figures 1-6) suggest location of the structures on a feeding mouth of the extruder.  The reason to combine the references is the same as that set forth above.
As to claim 8, the shredding/grinding millings structures of each of Starlinger-Huemer et al. (Figures 1-4) and Bacher et al. (Figures 1-6) suggest rotor bearings, rotating and fixed blades as claimed.  The reason to combine the references is the same as that set forth above.
As to claim 10, the combination suggests a structure for pre-chopping the elongated trimmings prior to adding to the shredding/grinding/milling structures of each of the secondary references (AAPA – paragraph [0022]) to facilitate feeding the material to the shredder/grinder/mill. The reason to combine the references is the same as that set forth above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) as set forth in the published application (US 2021/0078208) in view of either one of Starlinger-Huemer et al. (US 2005/0082402) or Bacher et al. (US 5,526,991), as applied to claims 1-8 and 10 above, and further in view of Schmidt (EP 0 010 688).
As to claim 9, the combination teaches the plant/system as set forth above.  AAPA does not teach providing a fan beneath the feed mouth of the extruder with the fan being configured to suck ground trimmings as claimed. However, Schmidt teaches an analogous plant/system wherein a fan/suction device is utilized beneath the feed mouth of the extruder with the fan/device being configured to suck trimmings as claimed (paragraphs [0013] and [0019] of translation; elements (38) and (42)).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of AAPA and Schmidt and to have utilized a fan/suction device beneath the feed mouth of the extruder with the fan being configured to suck ground trimmings as claimed in the plant/system of AAPA, as suggested by Schmidt, for the purpose, as suggested by Schmidt of improving the ability to feed the material to the screw extruder.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose analogous plants and methods for recovering material. Further, Robertson (US 4,014,462) is generally understood to be a reference that could replace the teaching of AAPA relied upon in this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742